                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                  :
 ANTHONY POWERS,                                  :             CIVIL ACTION
                                                  :
                                                  :
                Plaintiff,                        :
                                                  :
                       v.                         :             No. 19-4685
                                                  :
 SOUTHEASTERN PENNSYLVANIA                        :
 TRANSPORTATION AUTHORITY, et                     :
 al.,                                             :
                                                  :
                Defendants.                       :
                                                  :

                                             ORDER

       AND NOW, this 23rd day of June, 2021, upon consideration of Defendants’ “Motion to

Strike and Partial Motion to Dismiss Plaintiff’s Third Amended Complaint” (ECF No. 40),

Plaintiff’s response in opposition thereto (ECF No. 42), Defendants’ Reply (ECF No. 45), and for

the reasons stated in the accompanying Memorandum Opinion, it is hereby ORDERED that the

motion (ECF No. 40) is GRANTED IN PART and DENIED IN PART as follows:

      Defendants’ motion is GRANTED as to (1) all claims for punitive damages against

       Defendants Michaeleen Benson, Marlene Waddell, and Arthur Locks (collectively, the

       “Individual Defendants”); (2) Counts I, II, IV, V, VI, and VIII to the extent Plaintiff claims

       a hostile work environment based on race, gender, and disability; (3) all claims for

       disparate treatment based on gender; (4) all claims based on Defendants’ alleged failure to

       accommodate Plaintiff’s disability; (5) Counts VII and VIII against Defendant Waddell;

       and (6) Count I against Defendant Locks.
   Defendants’ motion is DENIED as to (1) Counts VII and VIII against Defendants Benson

    and Locks; (2) Count I against Defendants Waddell and Benson; and (3) Counts II, IV, V,

    VI, and VIII to the extent Plaintiff claims disparate treatment and retaliation based on race

    and disability.


                                          BY THE COURT:



                                          /s/ Mitchell S. Goldberg
                                          MITCHELL S. GOLDBERG, J.
